 


109 HR 6420 IH: Tax Exempt Hospitals Responsibility Act of 2006
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6420 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Thomas introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose an excise tax on certain medical care providers that fail to provide a minimum level of charity medical care, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tax Exempt Hospitals Responsibility Act of 2006. 
2. Required policies and procedures of specified medical care providers 
(a)In generalSection 501 of the Internal Revenue Code of 1986 (relating to exemption from tax on corporations, certain trusts, etc.) is amended— 
(1)by redesignating subsection (r) as subsection (s), and 
(2)by inserting after subsection (q) the following new subsection: 
 
(r)Policies and procedures of specified medical care providers 
(1)In generalA specified medical care provider shall not be treated as described in section 501(c)(3) unless such provider has adopted, and normally operates consistently with, policies and procedures for providing, and charging for, specified medically necessary care to low-income uninsured individuals consistent with the requirements of subchapter H of chapter 42. 
(2)Denial of deductionNo deduction shall be allowed under any provision of this title, including sections 170, 545(b)(2), 556(b)(2), 642(c), 2055, 2106(a)(2), and 2522, with respect to any contribution to an organization which is not described in section 501(c)(3) by reason of paragraph (1).  
(3)DefinitionsTerms used in this subsection shall have the same meanings as when used in subchapter H of chapter 42, except that with respect to the term specified medical care provider clause (i) of section 4968C(1)(A) shall not apply.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Failure by specified medical care provider to meet minimum charity care requirement 
(a)In generalChapter 42 of the Internal Revenue Code of 1986 (relating to private foundations and certain other tax-exempt organizations) is amended by adding at the end the following new subchapter: 
 
HFailure by specified medical care provider To meet minimum charity care requirements 
 
Sec. 4968. Excise tax on specified medical care provider for failure to provide specified medically necessary care. 
Sec. 4968A. Excise tax on specified medical care provider for overcharging for specified medically necessary care. 
Sec. 4968B. Excise tax on specified medical care provider for failure to disclose charitable medical care information and negotiated charges. 
Sec. 4968C. Definitions. 
4968.Excise tax on specified medical care provider for failure to provide specified medically necessary care If a specified medical care provider fails to provide specified medically necessary care to a low-income uninsured individual who seeks such care from such provider in an in-person visit, there is hereby imposed on such provider a tax equal to $1,000 for each such failure.  
4968A.Excise tax on specified medical care provider for overcharging for specified medically necessary care 
(a)Imposition of taxIf a specified medical care provider collects from a low-income uninsured individual an amount in excess of the maximum allowed charges for specified medically necessary care provided to such individual, there is hereby imposed a tax on such provider in an amount equal to 3 times such excess. 
(b)Maximum allowed chargesFor purposes of this section, the term maximum allowed charges means— 
(1)with respect to a low-income uninsured individual whose annual household income is not more than 100 percent of the poverty line applicable to the size of the family involved, $25 for each visit, and 
(2)with respect to a low-income uninsured individual whose annual household income is more than 100 percent, but not more than 200 percent, of the poverty line applicable to the size of the family involved, the average amount paid to the specified medical care provider for such medical care under contracts with private health insurers.  
4968B.Excise tax on specified medical care provider for failure to disclose charitable medical care information and negotiated charges 
(a)Imposition of taxIf a specified medical care provider fails to meet the requirements of subsection (b), there is hereby imposed a tax on such provider equal to $1,000— 
(1)for each such failure with respect to a requirement described in subsection (b)(1), and 
(2)for each day on which such failure occurred with respect to a requirement described in subsection (b)(2). 
(b)Disclosure of charitable medical care information and medical care price data 
(1)Disclosure to patientsThe requirements of this paragraph are met if the specified medical care provider discloses its policies with respect to providing, and charging for, specified medically necessary care— 
(A)in the patient admission process, and 
(B)in any attempt by the provider to charge for medical care provided, and  
(2)Disclosure to publicThe requirements of this paragraph are met if the specified medical care provider makes available to the public— 
(A)its policies with respect to providing, and charging for, specified medically necessary care, and 
(B)a list of the average prices actually paid to the provider for each procedure or service, grouped by private health insurance, self-pay, and governmental health programs.  
(c)Maximum taxThe amount of tax imposed under subsection (a)(2) with respect to each failure shall not exceed $50,000.  
4968C.Definitions For purposes of this subchapter— 
(1)Specified medical care provider 
(A)In generalThe term specified medical care provider means an organization which— 
(i)is described in section 501(c)(3),  
(ii)has as its principal purpose the provision of medical or hospital care, 
(iii)has as its principal purpose the provision of medical education or medical research and is actively engaged in providing medical or hospital care, or 
(iv)is required under State law to be licensed as a hospital. 
(B)ExceptionsSuch term shall not include a convalescent home or a home for children or the aged. 
(2)Specified medically necessary care 
(A)In generalThe term specified medically necessary care means any medical care which is within the scope of medical care provided by the specified medical care provider.  
(B)ExceptionsSuch term shall not include— 
(i)any medical care— 
(I)which is attested to by the physician or practitioner treating the low-income uninsured individual as being not medically necessary, or 
(II)with respect to which the low-income uninsured individual signs a waiver acknowledging such care is not medically necessary, and 
(ii)any organ transplant, any medical care that is cosmetic or experimental in nature, and any treatment to improve the functioning of a malformed member. 
(3)Low-income uninsured individual 
(A)In generalThe term low-income uninsured individual means any individual who, at the time the medical care is sought— 
(i)is not covered by insurance constituting medical care, other than coverage described in section 223(c)(1)(B), 
(ii)has an annual household income equal to not more than 200 percent of the poverty line applicable to the size of the family involved,  
(iii)does not fail the resource requirement of subparagraph (D) or (E) of section 1860–14(a)(3) of the Social Security Act, 
(iv)is a citizen or resident of the United States, and  
(v)is not eligible for government-sponsored insurance constituting medical care. 
(B)ExceptionAn individual shall not be a low-income uninsured individual if the individual fails to comply with reasonable requests by a specified medical care provider to provide documentation, or make an attestation, regarding income, assets, citizenship or residency, or insurance status. 
(4)Poverty lineThe term poverty line has the meaning given such term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).. 
(b)Conforming amendmentThe table of subchapters for chapter 42 of such Code is amended by adding at the end the following new item: 
 
 
Subchapter H. Failure by specified medical care provider to meet minimum charity care requirement.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
